Exhibit 10.3

WINN-DIXIE STORES, INC.

EQUITY INCENTIVE PLAN

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS AGREEMENT is made by and between WINN-DIXIE STORES, INC., a Florida
corporation (the “Company”), and             , (“Grantee”), as of             ,
200_.

RECITALS

A. The Company has adopted and approved the Winn-Dixie Stores, Inc. Equity
Incentive Plan (the “Plan”), a copy of which is attached to this Agreement; and

B. The Committee appointed to administer the Plan has determined that Grantee is
eligible to participate in the Plan and that it would be to the advantage and
best interest of the Company and its stockholders to grant the award of
Restricted Stock Units (as defined below) provided for herein to Grantee; and

C. This Agreement is prepared in conjunction with and under the terms of the
Plan. Terms used herein but not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan; and

D. Grantee has accepted the grant of the Restricted Stock Units and agreed to
the terms and conditions hereinafter stated.

NOW THEREFORE, IN CONSIDERATION OF THE FOREGOING RECITALS AND OF THE PROMISES
AND CONDITIONS HEREIN CONTAINED, IT IS AGREED AS FOLLOWS:

ARTICLE I

GRANT OF RESTRICTED STOCK UNITS

Section 1.1 - Grant of Restricted Stock Units.

Subject to the provisions of this Agreement and the provisions of the Plan, the
Company has granted effective [INSERT GRANT DATE] (the “Effective Date”) to
Grantee units evidencing a right to receive [INSERT NUMBER OF RSUs] shares of
the Company’s common stock, par value $.001 per share (“Stock”) (the “Restricted
Stock Units” or “Restricted Stock Unit Award”).



--------------------------------------------------------------------------------

WINN-DIXIE STORES, INC.

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

   PAGE 2   

ARTICLE II

RESTRICTIONS AND VESTING PERIOD

Section 2.1 - Restrictions.

The Restricted Stock Units granted hereunder may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of, other
than by will or the laws of descent and distribution.

Section 2.2 - Vesting Period.

Subject to the forfeiture provisions set forth in Section 4.1, the Restricted
Stock Units shall become vested and shares of Stock shall become deliverable in
three equal installments on June 30, 200_, June 30, 200_ and June 30, 200_ (the
“Vesting Period”).

Section 2.3 - Accelerated Vesting.

If during the Vesting Period a Change in Control occurs, all Restricted Stock
Units shall become 100 percent vested and paid out as of the date of such Change
in Control or promptly thereafter, in each case, in accordance with the terms of
the Plan.

Section 2.4 - Post-Termination Vesting.

If during the Vesting Period the Grantee’s employment or service terminates as a
result of the Company’s termination of the Grantee without Cause (other than as
a result of death or Disability) or the Grantee’s resignation for Good Reason
and the Grantee continues to comply with Section 7.1 of this Agreement, the
Restricted Stock Unit Award shall continue to vest pursuant to Section 2.2
following the date of such termination of the Grantee’s employment or service.
For purposes of this Agreement, “Disability” means (i) the Grantee’s inability
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, (ii) the Grantee is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the Company or (iii) the Grantee’s
inability due to any physical or mental impairment to perform his substantial
job functions for a period of 180 days during any 365 day period. For purposes
of this Agreement, Grantee shall have the right to resign his employment for
“Good Reason” if any of the following events occur without the Grantee’s
consent: (i) a reduction by the Company of Grantee’s base salary or bonus
opportunity, other than in connection with any across-the-board reduction of
base salaries or target bonus opportunities of senior executives of the Company;
(ii) the failure of the acquirer of all or substantially all of the assets of
the Company to assume this Agreement if the Company is to be liquidated within a
reasonable period of time following such acquisition; or (iii) a material
diminution in the Grantee’s duties or responsibilities.

ARTICLE III

NO STOCKHOLDER RIGHTS

Section 3.1 - No Stockholder Rights.

Grantee shall have no rights of a stockholder of the Company with respect to the
Restricted Stock Units, including, but not limited to, the rights to vote and
receive ordinary dividends, until the date of issuance of a stock certificate
for such shares. In the event of an adjustment to the Restricted Stock Unit
Award pursuant to Section 5(d) of the Plan, then in such event, any and all new,
substituted or additional securities to which Grantee is entitled by reason of
the Restricted Stock Unit Award shall be immediately subject to the Restrictions
and Vesting Period set forth in Sections 2.1 and 2.2 above with the same force
and effect as the Restricted Stock Unit Award subject to such Restrictions
immediately before such event.



--------------------------------------------------------------------------------

WINN-DIXIE STORES, INC.

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

   PAGE 3   

ARTICLE IV

CESSATION OF EMPLOYMENT

Section 4.1 - Forfeiture.

If, at any time while the Restricted Stock Unit Award is outstanding, the
Grantee’s employment or service with the Company or any Subsidiary or Affiliate
is terminated for any reason other than those set forth in Section 2.4 of this
Agreement, then any unvested Restricted Stock Units pursuant to the Restricted
Stock Unit Award shall be forfeited to the Company and neither the Grantee nor
any of Grantee’s successors, heirs, assigns, or personal representatives shall
thereafter have any further rights or interests in such Restricted Stock Unit
Award.

ARTICLE V

CERTIFICATES

Section 5.1 - Certificates.

Upon vesting and subject to Section 8(i) of the Plan, the Company will issue a
stock certificate for the shares of Stock represented by this Agreement, net of
any shares of Stock withheld by the Company to satisfy the payment of mandatory
taxes as described in Section 6 herein.

ARTICLE VI

TAXES

Section 6.1 - Taxes.

The Grantee shall be required to pay to the Company in cash all federal, state
and local taxes required to be withheld in respect of settlement of Restricted
Stock Units, provided, that Committee may allow the Grantee to satisfy payment
of taxes due upon vesting of the Restricted Stock Units, by having the Company
distribute to the Grantee shares of Stock net of the number of whole shares of
Stock the fair market value of which is equal to the minimum amount of federal,
state and local taxes required to be withheld under applicable tax laws.



--------------------------------------------------------------------------------

WINN-DIXIE STORES, INC.

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

   PAGE 4   

ARTICLE VII

RESTRICTIVE COVENANTS

Section 7.1 - Restrictive Covenants.

If the Grantee engages in any conduct in breach of any noncompetition,
nonsolicitation or confidentiality obligations to the Company under any
agreement, policy or plan, then such conduct shall also be deemed to be a breach
of the terms of the Plan and this Agreement. Upon such breach, all portions of
the Restricted Stock Unit Award which are not then vested shall be cancelled and
forfeited.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 - Incorporation of Plan.

This Agreement is made under the provisions of the Plan (which is incorporated
herein by reference) and shall be interpreted in a manner consistent with it. To
the extent that this Agreement is silent with respect to, or in any way
inconsistent with, the terms of the Plan, the provisions of the Plan shall
govern and this Agreement shall be deemed to be modified accordingly.

Section 8.2 - Notices.

Any notice to be given under the terms of this Agreement shall be in writing and
addressed to the Company at 5050 Edgewood Court, Jacksonville, Florida
32254-3699, Attention: Corporate Secretary, and to Grantee at the address set
forth below or at such other address as either party may hereafter designate in
writing to the other by like notice.

Section 8.3 - Successor.

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Company.

Section 8.4 - Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida. The Committee shall have final authority to interpret and
construe the Plan and this Agreement and to make any and all determinations
under them, and its decision shall be binding and conclusive upon the Grantee
and the Grantee’s legal representative in respect of any questions arising under
the Plan or this Agreement.



--------------------------------------------------------------------------------

WINN-DIXIE STORES, INC.

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

   PAGE 5   

Section 8.5 - Amendment.

This Agreement may not be amended in any manner except by an instrument in
writing signed by both parties hereto. The waiver by either party of compliance
with any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement or of any subsequent breach of
such party of a provision of this Agreement.

(Remainder of page intentionally left blank)



--------------------------------------------------------------------------------

WINN-DIXIE STORES, INC.

FORM OF RESTRICTED STOCK UNIT AWARD AGREEMENT

   PAGE 6   

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by a duly authorized officer and Grantee has hereunto set Grantee’s hand.

 

WINN-DIXIE STORES, INC. BY:  

 

 

 

[GRANTEE’S NAME]

 

Address

 

 